Case 1:19-cv-00006-ENV-RML Document 20 Filed 05/06/19 Page 1 of 4 PageID #: 240

SQUIRE ( )                                                                                        Squire Patton Boggs (US) LLP
                                                                                                  2550 M Street, NW
PATTON BOGGS                                                                                      Washington , D.C. 20037

                                                                                                  0 +1 202 457 6000
                                                                                                  F +1 202 457 6315
                                                                                                  squirepattonboggs.com



                                                                                                  Mitchell R. Berger
                                                                                                  T +1 202 457 5601
                                                                                                  mitchell .berger@squirepb.com



 May 6, 2019


 VIAECF

 Hon. Eric N. Vitaliano
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV) (RML)

 Dear Judge Vitaliano:

         This law firm represents the Defendant, Bank of Palestine ("BOP"), in the above-referenced action.
 Pursuant to Rule Ill(A) of the Court's Individual Motion Practice and Rules and Magistrate Judge Levy's
 February 15, 2019 Order, we write to request a pre-motion conference in advance of BOP's motion to
 dismiss this action pursuant to Fed. R. Civ. P. 12. We anticipate BOP's motion will be based on the
 arguments outlined below, but reserve the right to assert additional arguments or defenses based on our
 ongoing investigation of Plaintiffs' claims.

 I.            Summary of the Allegations in Plaintiffs' Complaint

          The 115 Plaintiffs in this action claim to be victims, or the family members or estates of victims,
 of 12 terrorist attacks in Israel between December 2001 and August 2003. (See generally Complaint, ECF
 Dkt. No. 1 ("Comp!."), at 5-58.) Plaintiffs allege that these attacks were perpetrated by Hamas, which has
 been designated a Foreign Terrorist Organization ("FTO") by the U.S. government. (Id. ~ 1.)

         BOP is the largest bank in the Palestinian territories, is headquartered in the West Bank city of
 Ramallah, and is publicly traded on the Palestinian stock exchange. (See id. ~~ 499-502, 505.) BOP does
 not have, and has never had, branches or operations in the United States.

          Plaintiffs assert a single, secondary-I iabil ity claim against BOP under the Antiterrorism Act of 1990,
 18 U .S.C. § 2331 et seq. (the "AT A"), as amended in 2016 by the Justice Against Sponsors of Terrorism
 Act ("JASTA"). Specifically, Plaintiffs assert that BOP is liable under 18 U.S.C. § 2333(d) for aiding and
 abetting an FTO "by transferring significant sums of money to HAMAS and its operatives and maintaining
 bank accounts for its senior operatives and key institutions"; and further, that in doing so, BOP "foreseeably
 aided HA MAS in committing acts of terrorism of the kind that injured the plaintiffs." (Comp!.~~ 705, 707.)




 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities .

 Please visit squirepattonboggs .com for more information.
Case 1:19-cv-00006-ENV-RML Document 20 Filed 05/06/19 Page 2 of 4 PageID #: 241
 Squire Patton Boggs (US) LLP                                                Hon . Eric N. Vitaliano
                                                                             May 6, 2019
 VIA ECF




          Plaintiffs allege that BOP aided and abetted Hamas by maintaining accounts and performing financial
 services for five entities that Plaintiffs asse1t are part of Hamas 's "social service network": Islamic University
 of Gaza; Al Mujama Al Islami (Islamic Center-Gaza); Al Jam'iya Al Islamiya (Islamic Society-Gaza); Al
 Salah Islamic Society; and Al Wafa Charitable Society. (Compl. ,i,i 692-693.) 1 Plaintiffs do not allege that
 BOP provided banking services directly to Hamas itself, or to any individual allegedly associated with Hamas.
 Instead, Plaintiffs allege that BOP provided banking services to these charities and educational institutions
 that, they posit, must in turn have transferred funds to Hamas. Plaintiffs' Complaint must be dismissed
 because it does not allege either the requisite '"causal relationship between [BOP 's] U.S. contacts and the
 episode in suit"' (i.e., the specific attacks in which Plaintiffs were injured) to permit the exercise ofjurisdiction
 over BOP, Waldman v. PLO, 835 F.3d 317, 341 (2d Cir. 2016) (quoting Estate of Klieman v. Palestinian
 Auth., 82 F. Supp. 3d 23 7, 24 7 (D.D.C. 2015)), or facts sufficient to state an aiding and abetting claim under
 JASTA. Linde v. Arab Bank, PLC, 882 F.3d 314,329 (2d Cir. 2018).

 II.       Plaintiffs Have Not Plead Facts Sufficient to Establish Jurisdiction Over BOP

          Plaintiffs do not allege, and could not establish, facts that would permit this Court's exercise of
 general jurisdiction over BOP because BOP is headquartered in Ramallah and has no physical presence in
 the United States, and thus is not "essentially at home" in the United States. See Daimler AG v. Bauman,
 571 U.S. 117, 120 (2014); Waldman, 835 F.3d at 331.

           Nor have Plaintiffs alleged facts that would permit the exercise of specific jurisdiction here. For
 specific jurisdiction, Plaintiffs must demonstrate that "the defendant's suit-related conduct-their role in
 the . .. terror attacks at issue-create[ s] a substantial connection with the forum State pursuant to the AT A."
 Waldman, 835 F.3d at 335 (emphasis added). In an ATA case, " [t]he relevant ' suit-related conduct'" is
 "the conduct that could have subjected [defendant] to liability under the ATA." Id. To satisfy that test
 when the defendant is a bank, the financial services provided to a customer must evidence not only
 " repeated use of New York's banking system," but also that those financial services served "as an
 instrument for accomplishing the alleged wrongs for which the plaintiffs seek redress." Licci v. Lebanese
 Canadian Bank, 732 F.3d 161, 171 (2d Cir. 2013) (emphasis added). Accordingly, to assert a primafacie
 basis for specific jurisdiction, Plaintiffs must allege facts that, at a minimum, would establish that: (1) BOP
 processed sufficient transfers through its New York correspondent accounts to create a "substantial
 connection" with the forum; and, (2) those fund transfers gave rise to the attacks at issue-the primary
 wrong for which Plaintiffs seek to hold BOP secondarily liable. Id.

           Plaintiffs have not met this test. They assert that BOP transferred funds "for the benefit" of Hamas
 through New York-based correspondent accounts at Citibank, JP Morgan Chase, and Union Bank of
 California. (Compl. ,i,i 5-6.) But Plaintiffs have not shown the requisite causal connection between (i) the
 alleged financial transfers through New York for the benefit of charities and educational institutions, and
 (ii) the Hamas terrorist attacks at issue. They thus fail to show "conduct" by BOP, in or directed at the United
 States, "that could have subjected fit] to liability under the AT A," as Waldman and Licci require. Illustratively,
 Plaintiffs have not identified a single dollar transferred through BOP's correspondent accounts that was
 ultimately transferred to Hamas, which allegedly carried out the attacks that give rise to Plaintiffs' injuries;
 that was provided to any person who planned or committed any of the attacks; or that in any other way


 1
    Plaintiffs also allege that BOP opened an account for the Holy Land Foundation in 1994 (see Compl.
 ,i,i 575, 577), but they do not allege that any transfers were processed through this account, or even that the
 account remained active, during the 2001-2003 time period in which Plaintiffs allege they were injured .


                                                                                                                    2
Case 1:19-cv-00006-ENV-RML Document 20 Filed 05/06/19 Page 3 of 4 PageID #: 242
 Squire Patton Boggs (US) LLP                                                  Hon. Eric N. Vitaliano
                                                                               May 6, 2019
 VIA ECF




 "substantially assisted" the commission of any of the attacks. Nor do Plaintiffs allege anything about any of
 the transfers themselves that would indicate they were intended to facilitate terror attacks, nor any other facts
 by which BOP was purpo1iedly aware that any transfers processed through its New York correspondent
 accounts were so intended. To the contrary, Plaintiffs admit that the entities they identify as BOP customers
 "perform actual social work and provide charitable services" (Campi. ~ 616). 2

 III.      Plaintiffs Have Not Alleged BOP Substantially Assisted the 12 Attacks

           To state a claim for aiding and abetting liability under the AT A, Plaintiffs must allege facts sufficient
 to show that BOP "knowingly provid[ ed] substantial assistance" to "the person" who committed the attacks
 that gave rise to their injuries. 18 U .S.C. § 2333(d)(2). " (A ]iding and abetting an act of international terrorism
 requires more than the provision of material support to a designated terrorist organization"; rather, the
 purported aider and abettor must "itself assum[ e] a 'role' in terrorist activities" that injured the Plaintiffs. Linde,
 882 F.3d at 329. "Congress, in enacting JASTA, instructed that the 'proper legal framework for how [aiding
 and abetting] liability should function' under the ATA is that identified in" Halberstam v. Welch, 705 F.2d 472
 (D.C. Cir. 1983). Id. (quoting 18 U.S.C. § 2333 Statutory Note) (brackets in original). In Halberstam, "the
 D.C. Circuit indicated that ... the assistance given by the defendant should play a 'major part in prompting the
 to1i' or be 'integral' to the tort in order to be considered substantial assistance." Taamneh v. Twitter, Inc., 343
 F. Supp. 3d 904,918 (N.D. Cal. 2018) (quoting Halberstam and dismissing ATA claim where there were
 "insufficient allegations that Defendants played a role in any paiiicular terrorist activities"). The Second Circuit
 has emphasized that "the mere provision of ' routine banking services to organizations and individuals said to
 be affiliated with' terrorists does not necessarily establish causation" as required under the AT A. Linde, 882
 F.3d at 327 (quoting In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 118, 124 (2d Cir. 2013)).

         Here, Plaintiffs have asserted no facts suggesting that the routine financial services provided by
 BOP played any part, let alone a "major part," in bringing about any of the attacks in which they were
 injured. The Complaint alleges no connection between any of the financial services BOP purportedly
 provided to these charities and educational institutions, and the attacks at issue.

 IV.       Plaintiffs Have Not Alleged BOP was "Aware" it was "Assuming a Role" in Terrorism

          Under JASTA, secondary liability also "requires the secondary actor"-here, BOP-"to be 'aware'
 that, by assisting the principal, it [was] itself assuming a 'role' in terrorist activities." Linde, 882 F.3d at 329.
 Fwiher, the "principal" must be "the person who committed [the] act of international terrorism." Id. at 320.

          Here, Plaintiffs allege that BOP provided banking services to charitable and educational organizations
 that BOP knew were affiliated with Hamas. But as Linde makes clear, this is insufficient. Plaintiffs have not
 plausibly alleged that those organizations committed the terrorist acts that injured Plaintiffs. Nor have
 Plaintiffs alleged facts sufficient to show that any financial services BOP provided actually played a
 substantial "role" in any terrorist acts, let alone that BOP was aware that it was itself playing such a role.




 2
  Plaintiff Arie Miller also lacks standing to asse1i an ATA claim because he is not (a) a U.S. national or
 (b) a survivor or heir ofa U.S. national killed by an act of international terrorism (Campi.~ 453). See 18
 U.S.C . § 2333(a); Miller v. Arab Bank, PLC, 2019 U.S. Dist. LEXIS 38588, * 11 (E.D.N .Y. Mar. 11 , 2019).


                                                                                                                       3
Case 1:19-cv-00006-ENV-RML Document 20 Filed 05/06/19 Page 4 of 4 PageID #: 243
 Squire Patton Boggs (US) LLP                        Hon. Eric N. Vitaliano
                                                     May 6, 2019
 VIA ECF




                                          Respectfully submitted,

                                          Squire Patton Boggs (US) LLP




                                          ~




                                                                              4
